Title: From Thomas Jefferson to Richard Rush, 14 August 1821
From: Jefferson, Thomas
To: Rush, Richard


            Dear Sir
            
              Monticello
              Aug. 14. 21.
          I have deferred acknoleging your favor of May 22. until the reciept of my books should enable me to add that information to the thanks I owe you for your agency in procuring them. I receive them just now in good order. I certainly did not intend you should take half the trouble you have been so kind as to give yourself in the execution of this commission; yet I feel too sensibly it’s benefit not to express to you my great obligations. the finding for me a bookseller who will act for me as disinterestedly as if I were present, is of itself a great boon. for altho’ I shall not have great occasion to call on him for myself, yet whenever our University gets to the stage in which a library is to be commenced, it will be important to know to whom we may with confidence address our demands from England. I was acquainted with mr Lackington’s father in London and dealt much with him. he sent me regularly his catalogues to Paris, and I as regularly called on him for what it contained to my liking.You mention a balance of £6.14 unexpended of my former remittance, and I accordingly inclose a note of some books which I shall be glad mr Lackington will send me, but only so far as that balance will hold out. they may be sent to any port of the US. not South of the Chesapeak to which a vessel may be coming, & consigned to the Collector of the port. Norfolk & Richmond are most convenient to me; but as vessels to these ports may be rare, I would not have the books much delayed for an occasion to those ports, as the winter will be advancing.We have little new to communicate to you from our peaceable plain sailing country. the distresses produced by the sudden diminution of our paper medium continue, and have produced great revolutions in the fortunes of individuals, greater, I think, than was produced by the Revolutionary war. the Missouri question, is, I hope, lulled by the acceptance and execution by that state of the condition required by Congress.Of Spanish America we learn few things in detail which can be relied on. but the general fact is unquestionable that they will be as independent as they chuse. perhaps some of them may think it advantageous to adopt the Executive head of the mother country, as a link of union, establishing a representative government among themselves, perhaps also a federal one, and leaving to their king only power enough to keep them at peace with one another, until more practice and preparation for self government may qualify them to dissolve that link also.Our University is fast advancing in it’s buildings, & will exhibit a body of chaste architecture which Greece, in her classical days, would have viewed with approbation. it will yet be some year or two before the institution can be opened; and until then we defer engaging any professor. we had an offer from London of one for modern languages which, among the many offering, would obtain the unanimous preference of our Visitors. but until we are ready to open, we cannot say so formally. yet it might be useful for him as well as for us to know that he stands foremost in our view, and will be applied to, at maturity, to use the mercantile phrase. it is a mr George Blatterman, 33. Castle street Holborn, a German who was acquainted with our countrymen Ticknor & Preston, & highly recommended by them. your friendship to science authorises me not to hesitate a request that you will find out this gentleman and communicate to him the dispositions and views we entertain towards him, and that it would be acceptable to us to know that he still retains his former inclinations to come to us. what fixed salary we shall give is not yet decided; but it will be a reasonable one, with liberal tuition fees from the pupils, and a separate, convenient and handsome house for his accomodation.I salute you with great & affectionate friendship & respect.
            Th: JeffersonThomas’s Coke Littleton. a new & digested edn. Brooke. 33. Paternoster row.Baxter’s history of England. he was one of the 20. prosecuted with Horne Tooke, & published his history about that time. if there be an 8vo edition, I should prefer it, if not, the original 4to may be sent.Rapin’s history of England to the revolution in 1688 15. v. 8vo 1728. the particular copy designated in mr Lackington’s catal. 19382. £2.12.6Henshall’s Comparison between the Saxon & Eng. languages. Lack. Catal. 17032 5/Fortescue in commendation of the Laws of England. bl. letter. Lib. No 9435. 9/